Citation Nr: 9914108	
Decision Date: 05/21/99    Archive Date: 05/26/99

DOCKET NO.  95-18 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, her daughter, and her granddaughter



ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1946.  He died in August 1994; the appellant is the veteran's 
widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Baltimore, Maryland RO, which denied service connection 
for the cause of the veteran's death.  This case was before 
the Board in June 1997 and December 1997 when it was remanded 
for due process reasons and to assemble all VA treatment 
records for review.

In March 1997, a hearing was held at the Board before N. R. 
Robin, who is the member of the Board rendering the final 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).

In view of the appellant's argument that the veteran's 
disabilities were misdiagnosed by VA, thus leading to his 
death, the RO in November 1998 denied entitlement to 
dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1151 (West 1991) and she was so advised.  Her 
accredited representative, in a presentation of December 1998 
which addressed the issue of service connection for the cause 
of the veteran's death, mentioned the appellant's belief that 
the veteran had been erroneously diagnosed and treated by VA 
as having 

multiple sclerosis.  This vague statement does not appear to 
the Board to have been intended as a notice of disagreement 
with the November 1998 rating decision and we will not treat 
it as such.  However, the attention of the RO is directed to 
this matter so that necessary clarification may be 
undertaken.  


FINDINGS OF FACT

1.  The veteran had active service from July 1944 to November 
1946.  He died on August [redacted], 1994.

2.  The official death certificate states that the cause of 
the veteran's death was cardiac arrest, due to or as a 
consequence of coronary artery disease.  Multiple sclerosis 
with quadriplegia was listed as a significant condition 
contributing to death but not related to the cause of death.  
An autopsy was not performed.

3.  At the time of the veteran's death, service connection 
was in effect for injury to Muscle Group XXII, left neck, 
evaluated as 10 percent disabling.

4.  No competent evidence has been presented that attributes 
the onset of the fatal disease process to military service, 
to the one-year period following service, or to the veteran's 
already service-connected disability.

5.  No competent evidence has been presented to show that the 
veteran's service-connected disability or treatment therefor 
played any role in the veteran's death.

6.  The appellant's claim is not plausible.



CONCLUSION OF LAW

The appellant's claim of service connection for the cause of 
the veteran's death is not well grounded.  38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran had active service from July 1944 to November 
1946.  He died on August [redacted], 1994, at the age of 71 
years.  The appellant is the veteran's widow.  At the time 
of the veteran's death, service connection was in effect for 
injury to Muscle Group XXII, left neck, evaluated as 10 
percent [redacted]disabling.

Service medical records are negative for complaints or 
findings related to heart disease.  Service medical records 
dated in April 1945 indicate that the veteran sustained a 
penetrating shell fragment wound to the left side of the 
neck.  The records further indicate that that wound was 
debrided and a metallic foreign body was removed.  A 
September 1946 discharge examination report notes the 
veteran's history of a bullet wound to the left side of the 
neck.  The examination report is negative for complaints or 
findings related to heart disease.  Examination revealed a 
"normal" cardiovascular system.

A June 1957 VA report of hospitalization notes that the 
veteran was admitted with complaints of pain in the left side 
of the neck of one year's duration.  Examination revealed a 
well-healed gun shot wound to the left side of the neck; a 
small, firm, subcutaneous metallic object was felt beneath 
the skin.  No complaints or findings of heart disease were 
noted.  Diagnosis included foreign bodies due to gunshot 
wound.

By rating decision dated in July 1957, service connection was 
granted for injury to Muscle Group XXII, left neck, evaluated 
as 10 percent disabling.

An August 1966 treatment report from D.W. Stewart, M.D., the 
veteran's private physician, notes that the veteran was 
referred for an evaluation of weakness of the lower 
extremities.  The veteran reported a history of numbness in 
his lower extremities for five years and "dragging" of the 
left foot for three years.  The veteran reported occasional 
chest "tightness" and indicated that an EKG in 1965 was 
negative.  Dr. Stewart opined that the symptoms did not sound 
like angina pectoris; he further stated that the veteran had 
no symptoms suggesting heart disease.  Examination of the 
heart revealed normal sinus rhythm without murmurs or cardiac 
enlargement.  Impression was possible early multiple 
sclerosis.  Dr. Stewart stated that "[t]his appears to be a 
diffuse neurological syndrome although the possibility that 
[the veteran's] prior traumatic lesions may play a role in 
the clinical picture cannot be entirely rouled [sic] out."  
The veteran was scheduled for a neurological evaluation; a 
September 1966 treatment note reveals that Howard Moses, 
M.D., agreed with the suspected diagnosis of multiple 
sclerosis.

A VA report of hospitalization dated from March 1967 to April 
1967 notes that the veteran was admitted with a diagnosis of 
multiple sclerosis.  Examination revealed regular rhythm of 
the cardiac beat with no murmur.

An August 1971 letter from George G. Merrill, M.D., the 
veteran's private physician, notes that the veteran underwent 
a neurological evaluation.  Diagnosis was multiple sclerosis.

An October 1971 VA examination report and VA treatment 
records dated from 1976 to 1979 note the veteran's history of 
multiple sclerosis.  Upon examination, no complaints or 
findings related to heart disease were noted.

VA Aid and Attendance examination reports dated in August 
1981 and November 1982 and a November 1981 private treatment 
report all note the veteran's history of multiple sclerosis.  
Upon examination no complaints or findings of related to 
heart disease were noted. 

Treatment reports from University of Maryland Hospital dated 
in November 1981 note the veteran's long history of 
hemiplegia and recent onset of quadriplegia.  It was noted 
that the condition was previously diagnosed as multiple 
sclerosis; however, the involvement of another process was 
suspected as well, "possibly compression of the spinal cord 
or intrinsic cord disease."  Radiographic study of the 
cervical spine revealed the presence of metallic foreign 
bodies in the soft tissues of the neck, compatible with 
bullet fragments.  There was reported to be no impingement on 
the spinal canal.  In an undated treatment record from 
University of Maryland Hospital, it was noted that following 
several neurological consultations, it was difficult to state 
the veteran's exact neurological problem.  Examiners opined 
that the veteran's paralysis was due to "atypical multiple 
sclerosis" rather than a compressive lesion.

A November 1983 VA Hospital Based Home Care report notes the 
veteran's history of multiple sclerosis with resulting 
quadriplegia.  No complaints or findings related to heart 
disease were noted.

Treatment records from Johns Hopkins Hospital note that the 
veteran was hospitalized from January 1984 to March 1984 for 
progressive quadriplegia and painful spasms.  A history of a 
gunshot wound to the neck was noted.  Cardiac examination was 
normal.  Chest x-rays revealed cardiomegaly and 
arteriosclerosis aorta.

VA outpatient treatment records dated in the 1990s indicate 
that the veteran was seen for various complaints, including 
some related to multiple sclerosis.  VA treatment records 
dated in August 1994 note that the veteran was admitted for 
respite care on August 2, 1994.  A history of atypical 
multiple sclerosis and quadriplegia was noted.  No history of 
heart disease was noted.  Examination of the heart revealed 
normal sounds, regular rhythm, and no murmurs or gallops.  
EKG revealed sinus tachycardia and nonspecific ST and T-wave 
abnormality.  It was noted that the veteran did well for 
several days, and then was found to have a drop in blood 
pressure.  He was thought to have septic shock.

The veteran died on August [redacted], 1994.  His official 
death certificate indicates that the cause of his death was 
cardiac 
arrest, due to or as a consequence of coronary artery 
disease.  Multiple sclerosis with quadriplegia was listed as 
a significant condition contributing to death but not related 
to the cause of death.  No autopsy was performed.

The appellant testified during a March 1997 hearing before 
the Board that the veteran did not have multiple sclerosis, 
and that his quadriplegia was the result of his service-
connected gunshot wound.  Specifically, the appellant 
maintained that bullet fragments had disbursed throughout the 
veteran's body, causing paralysis and ultimately death from 
coronary artery disease.  She indicated that several private 
physicians suspected that the veteran's paralysis was not 
cause by multiple sclerosis.  The appellant further testified 
that the veteran was not under any treatment for heart 
disease during his lifetime.  The appellant's granddaughter 
argued that because the veteran was paralyzed and therefore 
unable to exercise, he was more susceptible to coronary 
artery disease.  

The evidence of record also includes an article on multiple 
sclerosis.

Analysis

The threshold question to be answered is whether the 
appellant has presented a well-grounded claim.  38 U.S.C.A. 
§ 5107 (West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  Id.  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  In short, VA is not required to 
adjudicate a claim until after the appellant has met her 
initial burden of submitting a well-grounded one.  

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim of 
service connection for the cause of the veteran's death, this 
means that evidence must be presented which in some fashion 
links the fatal disease to a period of military service or an 
already service-connected disability.  See 38 U.S.C.A § 1110; 
38 C.F.R. §§ 3.303, 3.310, 3.312 (1998).  In short, evidence 
must be presented showing that a service-connected disability 
is either the principal or contributory cause of death.  
38 C.F.R. § 3.312.  

A service-connected disability is the principal cause of 
death when that disability, "singly or jointly with some 
other condition, was the immediate or underlying cause of 
death or was etiologically related thereto."  38 C.F.R. 
§ 3.312.  A contributory cause of death must be causally 
connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death," or "aided or lent assistance to the production of 
death."  It is not sufficient to show that it casually shared 
in producing death; a causal relationship must be shown.  Id.  

The veteran's death certificate shows that the immediate 
cause of his death was cardiac arrest, due to or as a 
consequence of coronary artery disease.  Multiple sclerosis 
with quadriplegia was listed as a significant condition 
contributing to death but not related to the cause of death.  
The appellant contends that the veteran's previously service-
connected disability-specifically residuals of a gun shot 
wound to Muscle Group XXII, left neck-played some role in 
the cause of death, but she has not submitted any medical 
evidence supporting this assertion.  Her allegations alone 
are not enough to make her claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran's service records show treatment for residuals of 
a gun shot wound to the left side of the neck, but none of 
the problems listed on the veteran's death certificate 
(cardiac arrest, coronary artery disease, multiple sclerosis 
with quadriplegia) were identified.  Additionally, the same 
can be said for the years immediately following the veteran's 
separation from service.  No medical evidence has been 
submitted showing the veteran had complaints or findings of 
multiple sclerosis until nearly twenty years following 
service.  No medical evidence has been submitted showing the 
veteran had complaints or findings of heart problems until 
nearly forty years following service.  Private treatment 
records dated in 1984 note findings of arteriosclerosis 
aorta, but no medical opinion has been presented linking this 
problem to the veteran's period of military service.  
Finally, no medical evidence has been presented to show that 
any heart disease was manifested within a year of service, or 
that multiple sclerosis was manifested within seven years of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

Absent the presentation of competent medical evidence linking 
a cause of death to military service or to a service-
connected disability, or without competent evidence showing 
that an already service-connected disability contributed in 
any way to the fatal process, the Board finds that the 
appellant has not met the burden of submitting a well-
grounded claim.  The appellant maintains that the veteran did 
not have multiple sclerosis, and that his quadriplegia was 
the result of his service-connected gunshot wound.  The 
evidence of record notes that several of the veteran's 
private physicians initially questioned the diagnosis of 
multiple sclerosis.  However, it was ultimately determined 
that the veteran's paralysis was likely caused by 
"atypical" multiple sclerosis rather than a compressive 
lesion.  X-ray study in 1981 confirmed that the bullet 
fragments were not impinging on the spinal canal.  In 
addition, no evidence has been presented that inactivity-
caused by multiple sclerosis, residuals of a gun shot wound 
to the neck, or any other disorder-lead to the veteran's 
heart problems and ultimately his death due to cardiac 
arrest.  There is no medical evidence of a causal 
relationship between the veteran's quadriplegia and his death 
due to cardiac arrest, due to coronary artery disease.  Nor 
does the medical evidence indicate that the veteran's 
quadriplegia in any way kept him from being treated for the 
primary cause of his death.

While it might be argued that it is impossible to say that 
service-connected disability did not cause other problems, or 
at the very least aggravated the terminal disease process, it 
should be pointed out that the burden of going forward with 
affirmative evidence of medical causation lies with the 
appellant, not VA.  38 U.S.C.A. § 5107.  Therefore, the 
appeal for service connection for the cause of the veteran's 
death must be denied.

Finally, the Board notes that the appellant may file a claim 
supported by competent (medical) evidence demonstrating that 
the cause of the veteran's death is related to military 
service.  Further, the Board notes that the VA may be 
obligated under 38 U.S.C.A. § 5103(a) (1991) to advise a 
claimant of evidence needed to complete an application for a 
claim.  This obligation depends upon the particular facts of 
the case and the extent to which the Secretary of the 
Department of Veteran Affairs has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet.App. 69 (1995).  In this case, the 
appellant has been advised by the RO, in the statement of the 
case, and by the Board in this decision of the evidence 
necessary to make her claim well-grounded.


ORDER

As a well-grounded claim of service connection for the cause 
of the veteran's death has not been submitted, the appeal of 
this issue is denied. 



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 

